          Case 5:15-cv-04890-KHV Document 320-2 Filed 11/08/18 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC.,                          )
BACKWOOD ENTERPRISES, LLC,                           )
OK PRODUCTIONS, INC., and                            )
BRETT MOSIMAN,                                       )
                                                     )      Case No. 5:15-cv-04890-KHV-KGS
                Plaintiffs,                          )
                                                     )
v.                                                   )
                                                     )
THE MADISON COMPANIES, LLC, and                      )
HORSEPOWER ENTERTAINMENT, LLC,                       )
                                                     )
                Defendants.                          )

                      PLAINTIFFS’ SUPPLEMENTAL DISCLOSURES

       Plaintiffs make the following disclosures pursuant to Fed. R. Civ. P. 26(a)(1) based
upon information currently known and available to them. Plaintiffs reserve the right to alter,
amend, or supplement these disclosures, if necessary, at a later time.

     I.        PERSONS WITH DISCOVERABLE INFORMATION THAT PLAINTIFFS
               MAY USE TO SUPPORT THEIR CLAIMS AND DEFENSES

          1.     Brett Mosiman (contact through Plaintiffs’ counsel)

       Mr. Mosiman has knowledge of the factual allegations in the Amended Complaint,
including but not limited to, Defendants’ breach of their contract to pay $750,000.00, fund
$500,000.00 of operating capital for the Thunder on the Mountain (“Thunder”) music festival, and
pay $80,000.00 for production of the festival in exchange for a 51% interest in Thunder. He also
has knowledge of Defendants’ pilfering of Plaintiffs’ key partners and employees. Finally, he has
knowledge of the devastating impact Defendants’ conduct had on Plaintiffs’ finances, reputation,
and ability to put on music festivals going forward.

          2.    Matt Gough
                Barber Emerson, L.C.
                1211 Massachusetts St., P.O. Box 667, Lawrence KS 66044-3351
                (785) 843-6600



                                                1
                                           EXHIBIT B
       Case 5:15-cv-04890-KHV Document 320-2 Filed 11/08/18 Page 2 of 9




      Mr. Gough has knowledge of the negotiations that occurred between the parties,
Defendants’ agreement to purchase 51% of Thunder, and Defendants’ breach of their contract.

        3.    Terry Campbell
              Barber Emerson, L.C.
              1211 Massachusetts St., P.O. Box 667, Lawrence KS 66044-3351
              (785) 843-6600

      Mr. Campbell has knowledge of the negotiations that occurred between the parties,
Defendants’ agreement to purchase 51% of Thunder, and Defendants’ breach of their contract.

        4.    Lyndsay McElderry (contact through Plaintiffs’ counsel)

       Ms. McElderry has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

       5.     Chelsea Boisen
              5938 S. Vail Rd., Boulder, CO 80303
              (785) 393-0234

       Ms. Boisen has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

       6.     Aaron Stehman
              (785) 764-9773

       Mr. Stehman has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

       7.     Isaac Flynn
              (785) 979-1853

       Mr. Flynn has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

       8.     Liz Larimore (contact through Plaintiffs’ counsel)

       Ms. Larimore has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.




                                               2
       Case 5:15-cv-04890-KHV Document 320-2 Filed 11/08/18 Page 3 of 9




       9.     Nicole Geist (contact through Plaintiffs’ counsel)

       Ms. Geist has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

       10.    Julia Ozark
              718 Schwartz Rd., Lawrence, KS 66049
              (785) 760-3203

       Ms. Ozark has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

        11.   AJ Niland
              (504) 235-4059

      Mr. Niland has knowledge of the music festival industry, valuation of music festivals,
damage to reputation due to cancellation of concerts, and Defendants’ bait and switch tactics.

       12.    Todd Coder
              (205) 281-0889

       Mr. Coder has knowledge of the parties’ agreement and Defendants’ daily involvement
and control in Thunder. He also has knowledge regarding valuation of music festivals.

       13.    Bob Vogt
              (707) 337-5275

      Mr. Vogt has knowledge of the music festival industry, valuation of music festivals,
damage to reputation due to cancellation of concerts, and Defendants’ bait and switch tactics.

        14.   Chris Kennedy
              (345) 949-7576

        Mr. Kennedy has knowledge of Defendants’ fraudulent business practices.

        15.   Chris Brown
              (303) 332-5442

        Mr. Brown has knowledge of Defendants’ fraudulent business practices.




                                               3
        Case 5:15-cv-04890-KHV Document 320-2 Filed 11/08/18 Page 4 of 9




       16.     Max Bischman
               (414) 791-9629

        Mr. Bischman has knowledge of the parties’ agreement and Defendants’ daily involvement
and control in Thunder. He also has knowledge regarding Defendants’ fraudulent business
practices.

       17.     Brian Wingerd
               (785) 691-9616

       Mr. Wingerd has knowledge of Defendants’ daily involvement and control in Thunder.
He also has knowledge regarding Defendants’ pilfering of Plaintiffs’ key partners and employees
and fraudulent business practices.

       18.     Brian Pilsl
               (305) 619-5129

       Mr. Pilsl has knowledge of Defendants’ daily involvement and control in Thunder.
He also has knowledge regarding Defendants’ pilfering of Plaintiffs’ key partners and employees
and fraudulent business practices.

       19.     Bentley Hodges

       Mr. Hodges has knowledge of Defendants’ daily involvement and control in Thunder and
fraudulent business practices.

       20.     Barry Shear
               (312) 330-3117

      Mr. Shear has knowledge of the music festival industry, valuation of music festivals, and
damage to reputation due to cancellation of concerts.

       21.     Briana Mosiman
               1747 Lake Alvamar Dr., Lawrence, KS 66047
               (785) 550-2401

       Ms. Mosiman has knowledge of the parties’ agreement and Defendants’ daily involvement
and control in Thunder. She also has knowledge regarding the devastating impact Defendants’
conduct had on Plaintiffs’ finances, reputation, and ability to put on music festivals going forward.




                                                 4
       Case 5:15-cv-04890-KHV Document 320-2 Filed 11/08/18 Page 5 of 9




       22.     John Murdock

      Mr. Murdock has knowledge of the negotiations that occurred between the parties and
Defendants’ bait and switch tactics.

       23.     Gary Burghart

      Mr. Burghart has knowledge of the negotiations that occurred between the parties and
Defendants’ bait and switch tactics.

       24.     Andrew Kelly

      Mr. Kelly has knowledge of the negotiations that occurred between the parties and
Defendants’ bait and switch tactics.

       25.     Suzanne Land

      Ms. Land has knowledge of the negotiations that occurred between the parties and
Defendants’ fraudulent business practices.

       26.     Colleen Hodges
               Roark & Associates
               3504 Westridge Drive, Lawrence, KS 66049-2258
               (785) 842-3431

       Ms. Hodges has knowledge of Plaintiffs’ books and accounts and the devastating impact
Defendants’ conduct had on Plaintiffs’ finances, reputation, and ability to put on music festivals
going forward.

       27.     Mike Roark
               Roark & Associates
               3504 Westridge Drive, Lawrence, KS 66049-2258
               (785) 842-3431

       Mr. Roark has knowledge of Plaintiffs’ books and accounts and the devastating impact
Defendants’ conduct had on Plaintiffs’ finances, reputation, and ability to put on music festivals
going forward.




                                                5
        Case 5:15-cv-04890-KHV Document 320-2 Filed 11/08/18 Page 6 of 9




       28.     Bill Leigon

       Mr. Leigon has knowledge of Defendants’ fraudulent business practices.

       29.     David Saab
               (913) 636-1407

        Mr. Saab has knowledge of Defendants’ breach. He also has knowledge of the devastating
impact Defendants’ conduct had on Plaintiffs’ finances, reputation, and ability to put on music
festivals going forward, as well as the devastating impact Defendants’ conduct had on Thunder’s
vendors and employees.

       30.     Jeff Kreinek
               (512) 731-9120

       Mr. Kreinek has knowledge of the music festival industry and Defendants’ daily
involvement and control in Thunder.

       31.     Aaron Pinkus
               (310) 962-9625

      Mr. Pinkus has knowledge of the music festival industry, valuation of music festivals, and
damage to reputation due to cancellation of concerts.

       32.     Any person identified by any other party identified in any other party’s initial
disclosures, supplemental disclosures, documents disclosed, in response to written discovery
requests, attached to pleadings, identified by Defendants in support of any asserted claims or
defenses, or otherwise contained in documents exchanged in this matter.

       33.    Any expert witness or other person to be later determined and disclosed including,
but not limited to any person necessary for impeachment, rebuttal, rehabilitation, or expert
testimony.

        34.     Any of Defendants’ (past and present) members, investors, managers, partners,
joint venturers, attorneys, corporate parents, customers, subsidiaries, divisions, accountants,
partners, agents, employees, advisors, representatives, professionals, lenders, consultants,
assignees, affiliates, or other persons who may have acted, or purported to act, or are purporting
to act, on behalf of Defendants and/or any of the foregoing persons or entities.

       This is not an exhaustive list as discovery is just beginning. Plaintiffs reserve the right to
 add, delete, and/or otherwise modify these witnesses.

                                                  6
       Case 5:15-cv-04890-KHV Document 320-2 Filed 11/08/18 Page 7 of 9




     II. DOCUMENTS PLAINTIFFS MAY USE TO SUPPORT THEIR CLAIMS
         AND DEFENSES

      1. Emails and texts by and between the parties regarding negotiations, Defendants’
         agreement, Defendants’ control over Thunder preparations, and Defendants’ breach

      2. Draft contracts and exhibits reflecting the parties’ negotiations and Defendants’ bait
         and switch tactics

      3. Text and phone records between the parties

      4. Emails and texts by and between Defendants’ officers, directors and employees
         regarding negotiations and Thunder

      5. Defendants’ marketing materials and public statements relating to music festivals

      6.    Accounting records, CAA deposits, ticketing records and audits, TSYS credit
           processing reports, property appraisals

      7.   Documents reflecting Defendants’ bait and switch tactics

      8. Documents reflecting Defendants’ fraudulent business practices

      9. Documents reflecting Defendants’ similar complaints and lawsuits

      10. Personnel files of Plaintiffs’ employees and vendors that went to work for Defendants

      11. Emails and texts by and between Defendants and Plaintiffs’ employees regarding
          coming to work for Defendants

      12. Documents reflecting Defendants’ profits and losses from their music festivals

      13. Any and all documents exchanged with any other party in discovery and/or received
          from any non-party entities related to Thunder

       This is not an exhaustive list as this case is just beginning. Plaintiffs reserve the right to
add, delete, and/or otherwise modify witnesses.




                                                 7
        Case 5:15-cv-04890-KHV Document 320-2 Filed 11/08/18 Page 8 of 9




    III.      COMPUTATION OF DAMAGES

          Plaintiffs seek damages and/or restitution from Defendants for: failing to make required
payments pursuant to the parties’ agreement regarding Thunder; denying responsibility for
Thunder losses; money owed to Thunder ticketholders and vendors, including class members in
the Arkansas class action lawsuits and settlement funds paid to them; Plaintiffs’ and related
entities’ lost profits, value and income; damages to Plaintiffs’ reputation; damages relating to
Defendants’ raiding of Plaintiffs’ key employees and partners; and punitive damages to prevent
Defendants from continuing their bait and switch tactics and fraudulent business practices.

           Plaintiffs will calculate damages at trial using Defendants’ own valuation of Plaintiffs’
festival holdings of approximately $13M; Thunder records and receipts; Plaintiffs’ and related
entities’ financial statements; Defendants’ valuation of their music festivals; industry valuations;
and comparables; among other things. Plaintiffs anticipate using one or more experts to establish
the value of Plaintiffs’ music festivals, ticketing companies, and land holdings.

    IV.       INSURANCE AGREEMENTS

           Not applicable.

Dated: March 8, 2018                          Respectfully submitted,

                                                  MCINNES LAW LLC
                                                  By: /s/ Jack McInnes
                                                  Jack D. McInnes (KS #21898)
                                                  3500 West 75th Street, Suite 200
                                                  Prairie Village, Kansas 66208
                                                  Telephone: (913) 220-2488
                                                  Facsimile: (913) 273-1671
                                                  jack@mcinnes-law.com

                                                  ATTORNEY FOR PLAINTIFFS




                                                 8
        Case 5:15-cv-04890-KHV Document 320-2 Filed 11/08/18 Page 9 of 9




                                CERTIFICATE OF SERVICE

   I hereby certify that on this 8th day of March, a true and correct copy of the foregoing document
was served via email on counsel for Defendants.

                                                     By: /s/ Jack McInnes




                                                 9
